Exhibit 10.6.1

 

LOGO [g74540img74540-sec10_61.jpg]  

Standing Loan Agreement

and Swap Commitment

 

This Standing Loan Agreement and Swap Commitment (the “Agreement”), dated as of
February 1, 2005, is between COST PLUS, INC., a California corporation
(“Borrower”) and BANK OF AMERICA, N.A. (“Bank”). Any capitalized term not
defined in the body of this Agreement is defined in Schedule 1 attached hereto
and incorporated by reference herein.

 

1. LOAN AND SWAP COMMITMENT TERMS

 

1.1 Amount and Purpose. Subject to the terms and conditions of this Agreement
and so long as no Event of Default (as defined in Section 6 below) has occurred
and is continuing:

 

(a) Bank will make a loan to Borrower in the principal amount of Twenty Million
and no/100 Dollars ($20,000,000.00) (the “Loan”) to be used for the acquisition
of the Property.

 

(b) Until a date three hundred sixty-four (364) days from the date the Deed of
Trust (as defined in Section 1.1(c) below), records, Bank will, upon prior
written request of Borrower, enter into interest rate swap transactions (as
defined in the 2000 ISDA Definitions published by the International Swaps and
Derivatives Association, Inc. (“ISDA”)) (each a “Swap Contract”), with Borrower
for an aggregate notional amount not to exceed the principal amount of the Loan
outstanding from time to time for a term not to exceed the term of the Loan.
Pursuant to any such Swap Contract, Bank will agree to pay a floating rate not
greater than the rate payable by Borrower under the Note (as defined in Section
1.1(c) below), and Borrower will agree to pay a fixed rate quoted by Bank in its
sole discretion.

 

(c) The Loan will be evidenced by a promissory note (the “Note”) payable to Bank
in the original principal amount of the Loan. The Loan and the Swaps will be
secured by a Deed of Trust With Assignment of Rents, Security Agreement and
Fixture Filing (the “Deed of Trust”) covering certain improved real property
commonly known as 3624 South Airport Way, Stockton, California, and more
particularly described on Exhibit A attached to the Deed of Trust (the “Real
Property”) (the Real Property together with all buildings, structures and other
improvements now or hereafter located thereon (the “Improvements”), and the
personal property described in the Deed of Trust and defined therein and herein
as “Personalty”, being hereinafter collectively referred to as the “Property”).

 

1.2 Additional Credit Support. Cost Plus Management Services, Inc., a California
corporation, and Cost Plus Marketing Services, Inc., a California corporation
(each a “Guarantor” and collectively, “Guarantors”) will guaranty Borrower’s
obligations under this Agreement and any Swap Contract (as defined below)
pursuant to a Payment Guaranty of even date herewith (each a “Guaranty” and
collectively, the “Guaranties”).

 

1.3 Documentation.

 

(a) At or prior to the closing of this transaction, Borrower must deliver the
following documents and other items, executed and acknowledged as appropriate,
all in form and substance satisfactory to Bank: (i) this Agreement; (ii) the
Note; (iii) the Deed of Trust; (iv) a UCC-1 Financing Statement perfecting a
first-position lien on all Personalty, to the extent a security interest in such
Personalty may be perfected by such filing; (v) the Guaranties; (vi) an ALTA
title insurance policy insuring Bank that the Deed of Trust constitutes a valid
and enforceable lien on the Property subject and subordinate only to such liens
or other matters as Bank has approved in writing; (vii) an ALTA/ASCM survey of
the Real Property and the improvements thereon certified to Bank; (viii)
evidence of the casualty and other insurance coverage as required under this
Agreement or otherwise by Bank in writing; (ix) if Borrower is anything other
than a natural person, evidence of Borrower’s due formation and good standing,
as well as due authorization and execution of the Loan Documents; (x) if
applicable, nondisturbance, attornment and subordination agreements and estoppel
certificates from tenants leasing space in the Property; (xi) if the Property is
to be leased to third parties, Borrower’s pro forma lease form; (xii) a loan fee
in the amount of Thirty-Seven Thousand Five Hundred and no/100 Dollars
($37,500.00); (xiii) an Environmental Questionnaire prepared

 

RESU Standing Loan Agreement with Swaps

    -1-   SF-165261 (11/00)



--------------------------------------------------------------------------------

and certified by Borrower, and, if Bank requires, an environmental survey of the
Property prepared by an environmental consultant satisfactory to Bank; and (xiv)
such other documents, property information and other assurances as Bank may
reasonably require.

 

(b) At or prior to execution of any Swap Contract, Borrower must execute, as
applicable, and deliver the following documents and other items, all in form and
substance satisfactory to Bank: (i) Master Agreement in the form published by
ISDA and related Schedule substantially in the forms of Exhibits A and B hereto;
(ii) a confirmation under the foregoing; (iii) if Borrower is anything other
than a natural person, evidence of due authorization and execution of the
foregoing; and (iv) such other documents, agreements and instruments as Bank may
require to evidence satisfaction of conditions contained in any of the
foregoing.

 

1.4 Loan Documents. This Agreement, the Note, the Deed of Trust, the Guaranties,
and all other documents and instruments evidencing, securing or otherwise
pertaining to the Loan, or any other Secured Obligations (as defined in the Deed
of Trust) are referred to as the “Loan Documents.” However, Swap Contracts (as
defined in the Deed of Trust) are not Loan Documents.

 

1.5 Automatic Deduction. Borrower agrees that principal and interest payments on
the Note will be deducted automatically on the due date from checking account
number 17685-00608 maintained by Borrower at Bank (the “Checking Account”) as
provided in the Note.

 

1.6 Disbursement Procedures. Bank will disburse the Loan Proceeds as follows:

 

(a) First, to Fidelity National Title Insurance Company, to disburse on behalf
of Borrower the remaining Loan proceeds to pay for the title policy,
endorsements and related fees and to pay the purchase price of the Property. In
the event the Loan proceeds are not sufficient to pay the purchase price of the
Property in full, Borrower shall pay from its own funds any remaining amounts
required to pay such purchase price in full. In the event there is an excess of
Loan proceeds, said excess shall be immediately disbursed to Borrower.

 

2. COVENANTS OF THE BORROWER

 

Borrower promises to keep each of the following covenants:

 

2.1 Compliance with Law. Borrower will comply with all applicable laws,
regulations, orders, building restrictions and requirements of, and all permits
and approvals from, and agreements with and commitments to, all governmental,
judicial or legal authorities having jurisdiction over the Property or
Borrower’s business conducted thereon or therefrom, and with all restrictive
covenants and other title encumbrances encumbering the Property (all
collectively, the “Requirements”), non-compliance with which could reasonably be
expected to result in a Material Adverse Effect.

 

2.2 Conditional Sales Contracts; Removal of Fixtures and Equipment. Without
Bank’s prior written consent, Borrower must not (a) purchase any materials,
equipment, furnishings or fixtures to be installed on the Property under any
agreement where the seller reserves a lien, security interest or title thereto,
or the right of removal or repossession after such items are installed on the
Property, except to the extent any of the foregoing constitutes Permitted
Encumbrances; and (b) remove or permit to be removed from the Real Property or
the Improvements any equipment, machinery or fixtures used in connection with
the management, maintenance, operation or enjoyment thereof that individually
reduce the value of the Property by more than $100,000.00 unless (i) replaced by
articles of equal suitability and value owned by Borrower free and clear of any
lien or security interest (except that created by the Deed of Trust and the
Permitted Encumbrances), or (ii) it is determined by the Borrower in good faith
that such equipment, machinery or fixtures are not essential to the management,
maintenance, operation or enjoyment of the Real Property or the Improvements.

 

2.3 Site Visits. Borrower grants Bank, its agents and representatives the right
to enter and visit the Property during normal business hours, after giving
reasonable prior notice to Borrower, for the purposes of observing, performing
appraisals, inspecting the Property, taking environmental samples, and
conducting tests, among other things, to investigate for the presence of
Hazardous Substances, as defined in Section 4.1. Borrower shall reimburse Bank
on demand for the costs of any such environmental investigation and testing.
Bank will make reasonable efforts during any site visit, observation or testing
conducted pursuant to this paragraph to avoid interfering with Borrower’s use of
the Property. Borrower shall also allow Bank to examine, copy and audit its
books and records with respect to the Property. Bank is under no duty to visit
or observe the Property, or to examine any

 

RESU Standing Loan Agreement with Swaps

    -2-   SF-165261 (11/00)



--------------------------------------------------------------------------------

books or records and the Bank shall not incur any obligation or liability by
reason of not making any such inspection or inquiry. Any site visit, observation
or examination by Bank is solely for the purpose of protecting Bank’s security
and preserving Bank’s rights under the Loan Documents. No site visit,
observation or testing or any report or findings made as a result thereof
(“Environmental Report”) will (i) result in a waiver of any default of Borrower;
(ii) impose any liability on Bank; or (iii) be a representation or warranty of
any kind regarding the Property (including its condition or value or compliance
with any laws) or the Environmental Report (including its accuracy or
completeness). In the event Bank has a duty or obligation under applicable laws,
regulations or other requirements to disclose an Environmental Report to
Borrower or any other party, Borrower authorizes Bank to make such a disclosure.
Borrower further understands and agrees that any Environmental Report or other
information regarding a site visit, observation or testing that is disclosed to
Borrower by Bank or its agents and representatives is to be evaluated (including
any reporting or other disclosure obligations of Borrower) by Borrower without
advice or assistance from Bank. Notwithstanding the foregoing, Bank shall not
have the right to conduct environmental tests or inspections more frequently
than once a year in any calendar year, and Bank shall not in any event have the
right to perform any environmental sampling or other invasive procedures, unless
(A) Bank has reasonable grounds to believe that a release of Hazardous
Substances has occurred at the Real Property in violation of Environmental Laws,
(B) an Event of Default has occurred and is continuing, or (C) such tests and/or
inspections are required by any of the Requirements, Bank shall conduct all such
tests and inspections except those described in clauses (A), (B), and (C),
above, at Bank’s sole cost and expense and shall take all steps reasonably
necessary to minimize any disruption or interference with Borrower’s use,
enjoyment and conduct of business of and from the Property. Bank shall hold and
keep all such tests, inspections and Environmental Reports strictly confidential
except to the extent disclosure is required by any of the Requirements;
provided, however, that Bank shall in any event promptly deliver to Borrower
copies of all such Environmental Reports and other information obtained in
connection with any such tests or inspections. Bank shall indemnify, defend and
hold harmless Borrower from and against all injuries to person and damage to
property caused by such tests and inspections.

 

2.4 Insurance. Borrower must maintain the following insurance:

 

(a) All risk property damage insurance in nonreporting form on the Property,
with a policy limit in an amount not less than the full insurable value of the
Property on a replacement cost basis, including tenant improvements, if any. The
policy shall include a business interruption (or rent loss, if more appropriate)
endorsement, a lender’s loss payable endorsement (438 BFU) in favor of Bank, and
any other endorsements reasonably required by Bank.

 

(b) Commercial General Liability coverage with such limits as Bank may
reasonably require. This policy must name Bank as an additional insured.
Coverage must be written on an occurrence basis, not claims made.

 

(c) Such other insurance as Bank may reasonably require, which may include (i)
earthquake insurance, if such insurance is expressly required as a condition to
disbursement of the Loan proceeds or if at any time the Property is situated in
a delineated earthquake fault zone as shown on an earthquake fault zone map
adopted under California’s Alquist-Priolo Earthquake Fault Zoning Act, or any
successor thereto, and (ii) flood insurance, if the Property is situated in an
area designated as “flood prone,” “within a flood plain” or similar designation
under federal or state law.

 

All policies of insurance required by Bank must be issued by companies
reasonably approved by Bank and otherwise be acceptable to Bank as to amounts,
forms, risk coverages and deductibles. In addition, each policy (except workers’
compensation) must provide Bank at least thirty (30) days’ prior notice of
cancellation, non-renewal or reduction in coverage. If Borrower fails to keep
any such coverage in effect while the Loan is outstanding, Bank may procure the
coverage at Borrower’s expense. Borrower must reimburse Bank, on demand, for all
premiums advanced by Bank, which advances are considered to be additional loans
to Borrower secured by the Deed of Trust and bearing interest at the Default
Rate provided in the Note.

 

2.5 Preservation of Rights. Borrower must obtain, preserve and maintain in good
standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of the Property and the conduct of Borrower’s
business thereon and therefrom, to the extent the failure to do so would
reasonably be expected to result in a Material Adverse Effect.

 

2.6 Maintenance and Repair. Borrower must (a) maintain the Property, including
the parking and landscaping portions thereof, in good condition and repair,
subject to reasonable wear and tear, (b) promptly make, or cause any tenants to
make all necessary structural and non-structural repairs to the Property, and
(c) not demolish, alter, remove or add to any Improvements, excepting (i) the
installation or construction of tenant

 

RESU Standing Loan Agreement with Swaps

    -3-   SF-165261 (11/00)



--------------------------------------------------------------------------------

improvements in connection with any leases approved in accordance with this
Agreement, (ii) any installations or other improvements to the Improvements
approved by Bank, which approval shall not be unreasonably withheld, conditioned
or delayed, or (iii) other installations or improvements in the ordinary course
of business and not affecting, in any materially adverse manner, the value of
the Property (including, without limitation, Borrower’s initial improvements and
installations to prepare the Property for occupancy and use by Borrower as a
distribution facility). Borrower shall pay when due all claims for labor
performed and materials furnished therefor in connection with any improvements
or construction activities other than (i) those being contested in good faith
and for which adequate reserves are maintained in accordance with generally
accepted accounting principles, consistently applied (“GAAP”) or (ii) those for
which the non-payment of which would not reasonably be expected to result in a
Material Adverse Effect.

 

2.7 Payment of Expenses. Borrower must pay all reasonable costs and expenses
incurred by Bank in connection with the making, disbursement and administration
of the Loan, as well as any revisions, extensions, renewals or “workouts” of the
Loan, and in the exercise of any of Bank’s rights or remedies under this
Agreement, any other Loan Document or Swap Contract (as defined in the Deed of
Trust). Such costs and expenses include title insurance, recording and escrow
charges, fees for appraisal, environmental services, reasonable legal fees and
expenses of Bank’s counsel and any other reasonable fees and costs for services,
regardless of whether such services are furnished by Bank’s employees or by
independent contractors. Borrower acknowledges that the Loan Fee does not
include amounts payable by Borrower under this section. All such sums incurred
by Bank and not immediately reimbursed by Borrower are considered additional
loans to Borrower secured by the Deed of Trust and bearing interest at the
Default Rate provided in the Note.

 

2.8 Financial and Other Information.

 

(a) Borrower will furnish or cause to be furnished to Bank as soon as available,
but in any event within 120 days after the end of each fiscal year of Borrower,
a consolidated balance sheet of Borrower, as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Bank, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

 

(b) Borrower will furnish or cause to be furnished to Bank as soon as available,
but in any event within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a responsible
officer of Borrower as fairly presenting in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of
Borrower, in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c) Concurrently with the delivery of the financial statements referred to in
subsections (a) and (b), above, Borrower will furnish to Bank a duly completed
Compliance Certificate signed by a responsible officer of Borrower, in
substantially the form set forth on Schedule 2 hereto; and

 

(d) Borrower will furnish or cause to be furnished to Bank as soon as available,
but in any event within 120 days after the end of each fiscal year of Borrower,
an operating statement for the Property in form and substance satisfactory to
Bank, together with a current rent roll, if applicable; and

 

(e) promptly after the same are available, Borrower will furnish to Bank copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended and not otherwise required to be
delivered to Bank pursuant hereto; and

 

(f) promptly, but subject to Borrower’s public company disclosure and reasonable
confidentiality requirements, such additional information regarding the
business, financial or corporate affairs of Borrower, or compliance with the
terms of the Loan Documents, as Bank may from time to time reasonably request.

 

RESU Standing Loan Agreement with Swaps

    -4-   SF-165261 (11/00)



--------------------------------------------------------------------------------

2.9 Notices. Borrower must promptly notify Bank in writing:

 

(a) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (to the extent any of the following could
reasonably be expected to result in a Material Averse Effect), (i) breach or
non-performance of, or any Event of Default under, a Contractual Obligation of
Borrower; (ii) any dispute, litigation, investigation, proceeding or suspension
between Borrower and any governmental authority; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting Borrower,
including pursuant to any applicable Environmental Laws;

 

(b) of the occurrence of any ERISA Event; and

 

(c) of any material change in accounting policies or financial reporting
practices by Borrower. Each notice pursuant to this Section shall be accompanied
by a statement of a responsible officer of Borrower setting forth details of the
occurrence referred to therein and stating what action Borrower has taken and
proposes to take with respect thereto.

 

2.10 Indemnity. Borrower agrees to indemnify, defend with counsel acceptable to
Bank, and hold Bank harmless from and against all liabilities, claims, actions,
damages, costs and expenses (including all legal fees and expenses of Bank’s
counsel) arising out of or resulting from the ownership, operation, or use of
the Property, whether such claims are based on theories of derivative liability,
comparative negligence or otherwise; provided, however, that Borrower shall not
be obligated to indemnify Bank with respect to any Claim to the extent any Claim
arises from the gross negligence or willful misconduct of Bank. Notwithstanding
anything to the contrary in any other Loan Document or the Swap Contracts, the
provisions of this Section 2.10 are not secured by the Deed of Trust, and shall
survive the termination of this Agreement, repayment of the Loan and foreclosure
of the Deed of Trust or similar proceedings, until the lapse of any applicable
statutes of limitations.

 

2.11 Performance of Acts. Upon request by Bank, Borrower must perform all acts
which may be necessary or advisable to perfect any lien or security interest
provided for in the Loan Documents or Swap Contracts or to carry out the intent
of the Loan Documents.

 

2.12 Notice of Change. Borrower must give Bank prior written notice of any
change in:

 

(a) the location of its place of business or its chief executive office if it
has more than one place of business; and

 

(b) Borrower’s name or form of business entity. Unless otherwise approved by
Bank in writing, Borrower agrees that all Property that consists of personal
property (other than the books and records) will be located at the Real Property
and that all books and records will be located at Borrower’s place of business
or chief executive office if Borrower has more than one place of business.

 

2.13 Keeping Guarantor Informed. Borrower must keep each Guarantor, and any
third party executing the Deed of Trust or any other security instrument
securing the Loan, informed of Borrower’s financial condition and business
operations and all other circumstances which may affect Borrower’s ability to
pay or perform its obligations under the Loan Documents or Swap Contracts. In
addition, Borrower must deliver to each such person all of the financial
information required to be furnished to Bank hereunder.

 

2.14 Separate Obligations. Borrower agrees that, unless otherwise mutually
agreed:

 

(a) the obligations of Borrower on the Loan will be separate and independent
from the obligations of Borrower on Swaps;

 

(b) this Agreement is separate and independent from the Swap Contracts;

 

(c) the Loans and the Swaps will not constitute a unified transaction;

 

(d) payments by Borrower on Swaps will not constitute payment of interest or
other amount due to Bank on account of Loans.

 

RESU Standing Loan Agreement with Swaps

    -5-   SF-165261 (11/00)



--------------------------------------------------------------------------------

2.15 Change in Nature of Business. Borrower shall not, nor shall it permit any
subsidiary to engage in any material line of business substantially different
from those lines of business conducted by Borrower and its subsidiaries on the
date hereof or substantially related or incidental thereto.

 

2.16 Indebtedness. Borrower shall not directly or indirectly, create, incur,
assume or suffer to exist any Indebtedness secured by the Property except
Indebtedness under the Loan Documents and Indebtedness relating to the Permitted
Encumbrances.

 

2.17 Additional Negative Covenants. Borrower must at all times comply with the
negative covenants set forth in Article VII of that certain Credit Agreement
dated as of November 10, 2004 among Borrower, as borrower, Bank, as
Administrative Agent and L/C Issuer and the Other Lenders Party thereto (“Credit
Agreement”) and any amendment, renewal, extension or replacement of the Credit
Agreement. In the event there is no Credit Agreement, as amended, renewed,
extended or replaced, Borrower must comply with the negative covenants,
including any financial covenants, set forth in the immediately preceding
effective Credit Agreement as though such covenants were incorporated herein.

 

3. USE OR LEASING OF THE PROPERTY

 

3.1 Use of the Property. Borrower must occupy the Property in connection with
and in furtherance of its regular business. Borrower must not change its
intended use of the Property in any manner that would result in a Material
Adverse Effect without Bank’s prior written approval.

 

4. HAZARDOUS SUBSTANCES

 

Notwithstanding any provision in the Deed of Trust or any other Loan Document,
the provisions of this Section 4 are not to be secured by the Deed of Trust and
shall survive termination of this Agreement, repayment of the Loan, and
foreclosure of the Deed of Trust or similar proceedings, until any applicable
statutes of limitations have lapsed.

 

4.1 Definition of Hazardous Substance. For purposes of this Agreement, a
“Hazardous Substance” is defined to mean any substance, material or waste,
including asbestos and petroleum (including crude oil or any fraction thereof),
which is or becomes designated, classified or regulated as “toxic,” “hazardous,”
a “pollutant” or similar designation under any current or future federal, state
or local law, regulation or ordinance.

 

4.2 Indemnity Regarding Hazardous Substances. Borrower agrees to indemnify and
hold Bank harmless from and against all liabilities, claims, actions, loss,
damages, including, without limitation, foreseeable and unforeseeable
consequential damages, costs and expenses (including sums paid in settlement of
claims and all consultant, expert and legal fees and expenses of Bank’s counsel)
(all or any portion of the foregoing being referred to as an “Environmental
Claim”) directly or indirectly arising out of or resulting from any Hazardous
Substance being present at any time on or in any part of the Property, or in the
soil, groundwater or soil vapor on or under the Property, including those
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work, or any resulting damages or
injuries to the person or property of any third parties or to any natural
resources. In addition, Borrower must indemnify, defend and hold harmless
against any Environmental Claims, (i) any persons purchasing the Loan, any Swap
or any portion of or interest in any Loan or Swap (each a “Participant”) and
(ii) Bank or any Participant purchasing the Property through a foreclosure sale.
Upon demand by Bank, Borrower must defend any investigation, action or
proceeding alleging the presence of any Hazardous Substance in any such
location, which affects the Property or which is brought or commenced against
Bank, whether alone or together with Borrower or any other person, all at
Borrower’s own cost and by counsel to be approved by Bank in the exercise of its
reasonable judgment. In the alternative, Bank may elect to conduct its own
defense at the expense of Borrower. Notwithstanding anything to the contrary
contained in this Section 4.2, Borrower shall not be required to indemnify Bank
or any Participant against any Environmental Claim relating to Hazardous
Substances to the extent such Environmental Claim was caused directly or
indirectly by the actions of Bank or such Participant, or any of their
respective agents, representatives, transferees, assigns or similar persons
acting on behalf of or in concert with Bank or such Participant.

 

4.3 Representation and Warranty. Before signing this Agreement, Borrower
researched and inquired into the previous, current and contemplated uses and
ownership of the Property. Based on that due diligence, Borrower represents and
warrants that, to the best of its knowledge, no Hazardous Substance has been or
will be disposed of, released onto or otherwise exists in, on, or under the
Property, except as Borrower has disclosed to Bank in writing.

 

RESU Standing Loan Agreement with Swaps

    -6-   SF-165261 (11/00)



--------------------------------------------------------------------------------

4.4 Compliance with Law; Notices. Borrower has complied, and will comply and
will use its commercially reasonably efforts to cause all occupants of the
Property to comply, in each case, in all material respects, with all current and
future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or Hazardous Substances
(“Environmental Laws”), the non-compliance with which would reasonably be
expected to result in a Material Adverse Effect. Borrower shall promptly, at
Borrower’s sole cost and expense, take all reasonable actions with respect to
any Hazardous Substances or other environmental condition at, on, or under the
Property necessary to (i) comply with all applicable Environmental Laws; or (ii)
allow continued use, occupation or operation of the Property. Borrower
acknowledges that Hazardous Substances may permanently and materially impair the
value and use of the Property. Borrower must promptly notify Bank in writing if
it knows there are any Hazardous Substances in or on the Property, or in the
soil, groundwater or soil vapor on or under the Property, or that Borrower or
the Property is subject to any pending investigation by any governmental agency
or third party under any current or future law, regulation or ordinance
pertaining to any Hazardous Substance or if Borrower has received written notice
that the Property may be subject to any such investigation.

 

5. REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants as follows:

 

5.1 Formation; Authority. Borrower (i) has complied with all laws and
regulations concerning its organization, existence and the transaction of its
business, and (ii) is in good standing in each state in which it conducts its
business, except where failure to so comply or be in good standing would not
reasonably be expected to have a Material Adverse Effect. Borrower is authorized
to execute, deliver and perform its obligations under each of the Loan
Documents.

 

5.2 Compliance With Law. The Property and the actual use thereof by Borrower
comply in all material respects with all Requirements, the non-compliance with
which would reasonably be expected to have a Material Adverse Effect. Borrower
has received no written notices of existing, uncured violations of any
Requirements. There are no claims, actions, proceedings or investigations
pending or, to Borrower’s knowledge, threatened in writing against Borrower or
affecting the Property except for those previously disclosed by Borrower to Bank
in writing.

 

5.3 No Violation. The execution and delivery of this Agreement, the other Loan
Documents and the Swap Contracts and the performance by Borrower of its
obligations hereunder and thereunder will not result in a default under any
other material agreement to which Borrower is a party, or violate any
Requirements, to the extent such violation would reasonably be expected to
result in a Material Adverse Effect.

 

5.4 Financial Information. All financial information which has been delivered to
Bank, including all information relating to the financial condition of Borrower,
any Guarantor, and the Property, fairly represents, in all material respects,
the financial condition (including all material contingent liabilities) or
results of operations being reported on. All such information was prepared in
accordance with GAAP, unless otherwise noted. Since the dates of the most recent
financial information delivered to Bank, there has been no material adverse
change in the business condition (financial or otherwise), operations, or
properties or prospects of Borrower.

 

5.5 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against Borrower which, if lost, would have a Material Adverse
Effect, except as has been disclosed in writing to Bank.

 

5.6 Other Obligations. Borrower is not in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, to the extent such default would reasonably
be expected to result in a Material Adverse Effect, except as has been disclosed
in writing to Bank.

 

5.7 Borrower Not a “Foreign Person”. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as
amended from time to time.

 

5.8 Disclosure to Guarantor. Before each Guarantor became obligated in
connection with the Loan or Swaps, Borrower made full disclosure to that person
regarding Borrower’s financial condition and business operations and all other
circumstances bearing upon Borrower’s ability to pay and perform its obligations
under the Loan Documents and Swap Contracts.

 

RESU Standing Loan Agreement with Swaps

    -7-   SF-165261 (11/00)



--------------------------------------------------------------------------------

5.9 Ownership of Property. Borrower owns directly, and not through any
affiliated entity, all of the personal property and fixtures necessary for the
operation and management of the Property for the uses presently being conducted
thereon.

 

5.10 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto (or there is remaining
a period of time under applicable Treasury regulations or IRS pronouncements in
which to apply for such a letter and make amendments necessary to obtain a
favorable determination letter) and, to the best knowledge of Borrower, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code and except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

6. DEFAULT AND REMEDIES

 

6.1 Events of Default. Borrower will be in default under this Agreement upon the
occurrence of any one or more of the following events (“Event of Default”):

 

(a) Borrower fails to pay (i) when due, whether on the scheduled due date or
upon acceleration, maturity or otherwise, any amount of principal or interest
due under the Note or (ii) within three (3) days after the same becomes due, any
other obligation under any other Loan Document or Swap Contract;

 

(b) Borrower fails to timely observe, perform and comply with any covenant
contained in this Agreement other than those referred to in clause (a), and does
not either cure that failure within thirty (30) days after written notice from
Bank, or, if the default cannot be cured in thirty (30) days, within a
reasonable time but not to exceed ninety (90) days after written notice; or

 

(c) Borrower institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(d) Borrower or any Guarantor dissolves, terminates, or liquidates; or

 

RESU Standing Loan Agreement with Swaps

    -8-   SF-165261 (11/00)



--------------------------------------------------------------------------------

(e) Borrower admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(f) Any representation or warranty made or given by Borrower in this Agreement
or any other Loan Document or Swap Contract proves to be false or misleading in
any material respect; or

 

(g) Any Guarantor revokes its Guaranty or any Guaranty becomes ineffective for
any reason; or

 

(h) An Event of Default (as defined therein) occurs and is continuing under any
of the other Loan Documents or Swap Contracts; or

 

(i) Bank fails to have an enforceable first lien on or security interest in any
property given as security for the Loan or any Swap (except for Permitted
Encumbrances or other liens approved by Bank in writing); or

 

(j) A final nonappealable judgment for the payment of money involving more than
$15,000,000.00 (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage as to all or substantially all
of the amount of such judgment or order) is entered against Borrower or any
Guarantor, and Borrower or such Guarantor fails to discharge the same, or cause
it to be discharged or bonded off to Lender’s satisfaction, within thirty (30)
days from the date of the entry of such judgment; or

 

(k) (i) Borrower (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any indebtedness (other than the Indebtedness) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $15,000,000.00 or (B) fails to observe or perform any other agreement
or condition relating to any such indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by Borrower as a result thereof is greater than
$15,000,000.00; or

 

(l) There occurs any Change of Control with respect to Borrower.

 

6.2 Remedies. If an Event of Default occurs under this Agreement, Bank may
exercise any right or remedy which it has under any of the Loan Documents, or
which is otherwise available at law or in equity or by statute, and all of
Bank’s rights and remedies shall be cumulative. All of Borrower’s obligations
under the Loan Documents and Swap Contracts shall become immediately due and
payable without notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor, or other notices or demands of any kind or
character, all at Bank’s option, exercisable in its sole discretion.

 

7. ARBITRATION.

 

7.1 Arbitration. This section concerns the resolution of any controversies or
claims between Borrower and Bank (collectively a “Claim”), whether arising in
contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to this Agreement (including any renewals,
extensions or modifications) or the Loan Documents or the Swap Contracts. At the
request of Borrower or Bank, any Claim shall be resolved by binding arbitration
in accordance with the Federal Arbitration Act (Title 9, U. S. Code) (the
“Act”). The Act will apply even though this Agreement provides that it is
governed by the law of a specified state. Arbitration proceedings will be
determined in accordance with the Act, the applicable rules and procedures for
the arbitration of disputes of JAMS or any successor thereof (“JAMS”), and the
terms of this paragraph. In the event of any

 

RESU Standing Loan Agreement with Swaps

    -9-   SF-165261 (11/00)



--------------------------------------------------------------------------------

inconsistency, the terms of this paragraph shall control. The arbitration shall
be administered by JAMS and conducted in any U. S. state where real or tangible
personal property collateral for this credit is located or if there is no such
collateral, in California. All Claims shall be determined by one arbitrator;
however, if Claims exceed Five Million Dollars ($5,000,000), upon the request of
any party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced. The arbitrator(s) will have the authority to
decide whether any Claim is barred by the statute of limitations and, if so, to
dismiss the arbitration on that basis. For purposes of the application of the
statute of limitations, the service on JAMS under applicable JAMS rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s). The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this Agreement.

 

7.2 Provisional Remedies, Self-Help and Foreclosure. This section does not limit
the right of Borrower or Bank to: (i) exercise self-help remedies, such as but
not limited to, setoff; (ii) initiate judicial or nonjudicial foreclosure
against any real or personal property collateral; (iii) exercise any judicial or
power of sale rights; or (iv) act in a court of law to obtain an interim remedy,
such as but not limited to, injunctive relief, writ of possession or appointment
of a receiver, or additional or supplementary remedies.

 

7.3 Real Property Collateral. The procedure described above will not apply if
the Claim, at the time of the proposed submission to arbitration, arises from or
relates to an obligation to Bank secured by real property located in California.
In this case, both Borrower and Bank must consent to submission of the Claim to
arbitration. If both parties do not consent to arbitration, the Claim will be
resolved as follows: Borrower and Bank will designate a referee (or a panel of
referees) selected under the auspices of JAMS in the same manner as arbitrators
are selected in JAMS administered proceedings. The designated referee(s) will be
appointed by a court as provided in California Code of Civil Procedure Section
638 and the following related sections. The referee (or the presiding referee of
the panel) will be an active attorney or a retired judge. The award that results
from the decision of the referee(s) will be entered as a judgment in the court
that appointed the referee, in accordance with the provisions of California Code
of Civil Procedure Sections 644 and 645.

 

7.4 No Waiver. The filing of a court action is not intended to constitute a
waiver of the right of Borrower or Bank, including the suing party, thereafter
to require submittal of the Claim to arbitration.

 

7.5 Waiver of Jury Trial. By agreeing to binding arbitration, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Claim. Furthermore, without intending in any way to limit this
agreement to arbitrate, to the extent any Claim is not arbitrated, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of such Claim. This provision is a material inducement for the parties
entering into the Loan Documents.

 

8. MISCELLANEOUS PROVISIONS

 

8.1 Further Assurances; Authorization to File Documents. At any time, and from
time to time, upon request by Bank, Borrower will, at Borrower’s expense, (a)
correct any defect, error or omission which may be discovered in the form or
content of any of the Loan Documents, and (b) make, execute, deliver and record,
or cause to be made, executed, delivered and recorded, any and all further
instruments, certificates and other documents as may, in the opinion of Bank, be
necessary or desirable in order to complete, perfect or continue and preserve
the lien of the Deed of Trust. Upon any failure by Borrower to do so, Bank may
make, execute and record any and all such instruments, certificates and other
documents for and in the name of Borrower, all at the sole expense of Borrower,
and Borrower hereby appoints Bank the agent and attorney-in-fact of Borrower to
do so, this appointment being coupled with an interest and being irrevocable.
Without limitation of the foregoing, Borrower irrevocably authorizes Bank at any
time and from time to time to file any initial financing statements, amendments
thereto and continuation statements deemed necessary or desirable by Borrower to
establish or maintain the validity, perfection and priority of the security
interests granted in the Deed of Trust, and Borrower ratifies any such filings
made by Bank prior to the date hereof.

 

8.2 No Warranty by Bank. By accepting or approving anything required to be
observed, performed or fulfilled by Borrower or to be given to Bank pursuant to
this Agreement, including any certificate, survey, receipt, appraisal or
insurance policy, Bank shall not be deemed to have warranted or represented the
sufficiency,

 

RESU Standing Loan Agreement with Swaps

    -10-   SF-165261 (11/ 00)



--------------------------------------------------------------------------------

legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Bank.

 

8.3 Standard of Conduct of Bank. Whenever this Agreement or any other Loan
Document requires an approval, consent, designation, determination, selection or
judgment by Bank, such approval, consent, designation, determination, selection
or judgment and any conditions imposed thereby shall be reasonable and shall not
be unreasonably withheld or delayed, and, in exercising any right or remedy
under any Loan Document, Bank shall at all times act reasonably and in good
faith.

 

8.4 No Partnership. Nothing contained in this Agreement shall be construed in a
manner to create any relationship between Borrower and Bank other than the
relationship of borrower and lender and Borrower and Bank shall not be
considered partners or co-venturers for any purpose on account of this
Agreement.

 

8.5 Severability. In the event any one or more of the provisions of this
Agreement or any of the other Loan Documents shall for any reason be held to be
invalid, illegal or unenforceable, in whole or in part or in any other respect,
or in the event any one or more of the provisions of any of the Loan Documents
operates or would prospectively operate to invalidate this Agreement or any of
the other Loan Documents, then and in either of those events, at the option of
Bank, such provision or provisions only shall be deemed null and void and shall
not affect the validity of the remaining Obligations, and the remaining
provisions of the Loan Documents shall remain operative and in full force and
effect and shall in no way be affected, prejudiced or disturbed thereby.

 

8.6 Notices. All notices required or which any party desires to give hereunder
or under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service or by certified United States mail, postage prepaid,
addressed to the party to whom directed at the applicable address set forth
below (unless changed by similar notice in writing given by the particular party
whose address is to be changed) or by facsimile. Any notice shall be deemed to
have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided that service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason. The addresses and fax numbers of the
parties are set forth on the signature page of this Agreement.

 

8.7 Permitted Successors and Assigns; Disclosure of Information.

 

(a) Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Bank, and shall apply to, bind and inure to the benefit of Bank
and the endorsees, transferees, successors and assigns of Bank, and all Persons
claiming under or through any of them.

 

(b) Borrower agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this Agreement, or any of the
other benefits of this Agreement, without the prior written consent of Bank,
which consent may be withheld by Bank in its sole and absolute discretion. Any
such transfer, assignment, pledge or hypothecation made or attempted by Borrower
without the prior written consent of Bank shall be void and of no effect. No
consent by Bank to an assignment shall be deemed to be a waiver of the
requirement of prior written consent by Bank with respect to each and every
further assignment and as a condition precedent to the effectiveness of such
assignment.

 

(c) Bank may sell or offer to sell the Loan or interests therein to one or more
assignees or participants. Borrower shall execute, acknowledge and deliver any
and all instruments reasonably requested by Bank in connection therewith, and to
the extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such Person(s) would have if such Person(s)
were Bank hereunder. Subject to Section 8.15, hereof, Bank may disseminate any
information it now has or hereafter obtains pertaining to the Loan, including
any security for the Loan, any credit or other information on the Property
(including environmental reports and assessments), Borrower, any of Borrower’s
principals or any Guarantor, to any actual or prospective assignee or
participant, to Bank’s affiliates, including Banc of America Securities LLC, or
to any regulatory body having jurisdiction over Bank.

 

RESU Standing Loan Agreement with Swaps

    -11-   SF-165261 (11/00)



--------------------------------------------------------------------------------

(d) Modification; Waiver. None of the terms or provisions of this Agreement may
be changed, waived, modified, discharged or terminated except by instrument in
writing executed by the party or parties against whom enforcement of the change,
waiver, modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.

 

8.8 Rules of Construction. The words “hereof,” “herein,” “hereunder,” “hereto,”
and other words of similar import refer to this Agreement in its entirety. The
terms “agree” and “agreements” mean and include “covenant” and “covenants.” The
words “include” and “including” shall be interpreted as if followed by the words
“without limitation.” The captions and headings contained in this Agreement are
included herein for convenience of reference only and shall not be considered a
part hereof and are not in any way intended to define, limit or enlarge the
terms hereof. All references (a) made in the neuter, masculine or feminine
gender shall be deemed to have been made in all such genders, (b) made in the
singular or plural number shall be deemed to have been made, respectively, in
the plural or singular number as well, (c) to the Loan Documents are to the same
as extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Real Property, the
Improvements or the Property shall mean all or any portion of each of the
foregoing, respectively, and (e) to Articles, Sections and Schedules are to the
respective Articles, Sections and Schedules contained in this Agreement unless
expressly indicated otherwise.

 

8.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original for all purposes; provided,
however, that all such counterparts shall together constitute one and the same
instrument.

 

8.10 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of California.

 

8.11 Time of Essence. Time shall be of the essence for each and every provision
of this Agreement of which time is an element.

 

8.12 Electronic Transmission of Data. Bank and Borrower agree that certain data
related to the Loan (including confidential information, documents, applications
and reports) may be transmitted electronically, including transmission over the
Internet. This data may be transmitted to, received from or circulated among
agents and representatives of Borrower and/or Bank and their affiliates and
other Persons involved with the subject matter of this Agreement. Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that Bank does not control the method of transmittal
or service providers, (b) Bank has no obligation or responsibility whatsoever
and assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Bank from any claim, damage or loss, including that
arising in whole or part from Bank’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data, other than any claim damage or loss arising from Bank’s gross negligence
or willful misconduct.

 

8.13 Attorneys’ Fees. If any lawsuit, reference or arbitration is commenced
which arises out of, or which relates to this Agreement, the Loan Documents, the
Swap Contracts or the Loan, including any alleged tort action, regardless of
which party commences the action, the prevailing party is entitled to recover
from each other party such sums as the court, referee or arbitrator may adjudge
to be reasonable attorneys’ fees in the action or proceeding, in addition to
costs and expenses otherwise allowed by law. Any such attorneys’ fees incurred
by either party in enforcing a judgment in its favor under this Agreement are
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligations are intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment. In all other situations, including any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships, Borrower agrees to pay all of Bank’s costs and
expenses, including attorneys’ fees, which may be incurred in any effort to
collect or enforce the Loan or any part of it or any term of any Loan Document.
Attorneys’ fees include the allocated costs for services of in-house counsel.

 

8.14 Confidentiality. Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel, independent contractors and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or
(provided that, to the extent permitted and practicable in the reasonable
judgment of the recipient thereof, reasonably prompt notice of the receipt
thereof is given to Borrower) to

 

RESU Standing Loan Agreement with Swaps

    -12-   SF-165261 (11/00)



--------------------------------------------------------------------------------

the extent required by any subpoena or similar legal process; (d) to any other
party to this Agreement; (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) with the
consent of Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Bank on a nonconfidential basis from a source other than Borrower;
or (i) to the National Association of Insurance Commissioners or any other
similar organization. In addition, Bank may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to Bank
in connection with the administration and management of this Agreement and the
other Loan Documents. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to Bank on a
nonconfidential basis prior to disclosure by any Loan Party. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

8.15 Forum. The parties hereto hereby irrevocably submit generally and
unconditionally for themselves and in respect of their property to the
jurisdiction of any state court or any United States federal court sitting in
California and to the jurisdiction of any state court or any United States
federal court sitting in the state in which any of the Property is located, over
any Dispute. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by Law, any objection that any of them may now or hereafter have to
the laying of venue in any such court and any claim that any such court is an
inconvenient forum. The parties hereto hereby agree and consent that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any state court
or any United States federal court sitting in the state specified in the
governing law section of this Agreement may be made by certified or registered
mail, return receipt requested, directed to such person at its address for
notice set forth in this Agreement, or at a subsequent address of which the
other parties received actual notice in accordance with the notice section of
this Agreement, and service so made shall be complete five (5) days after the
same shall have been so mailed.

 

8.16 WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT
ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY
ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

8.17 Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between Borrower and Lender with respect to the transactions
arising in connection with the Loan, and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect to the
matters addressed in the Loan Documents. In particular, and without limitation,
the terms of any commitment by Lender to make the Loan are merged into the Loan
Documents. Except as incorporated in writing into the Loan Documents, there are
no representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in the Loan Documents.

 

8.18 USA PATRIOT Act Notice. Bank hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Bank to identify
Borrower in accordance with the Act.

 

 

RESU Standing Loan Agreement with Swaps

    -13-   SF-165261 (11/00)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of the
date first above written.

 

Borrower: COST PLUS, INC., a California corporation By:  

/s/    John Luttrell

--------------------------------------------------------------------------------

Name:  

John Luttrell

--------------------------------------------------------------------------------

Title:  

CFO

--------------------------------------------------------------------------------

Address:

    200 4th Street Oakland, California 94607 Facsimile:  

 

--------------------------------------------------------------------------------

Bank:     BANK OF AMERICA, N.A. By:  

/s/    Ronald Drobny

--------------------------------------------------------------------------------

Name:  

Ronald Drobny

--------------------------------------------------------------------------------

Title:  

SVP

--------------------------------------------------------------------------------

Address:     CA5-704-13-11 315 Montgomery Street, 13th Floor San Francisco,
California 94104 Attention: Ronald Drobny Facsimile: (415) 622-1878

 

 

RESU Standing Loan Agreement with Swaps

    -14-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Exhibit A

 

Master Swap Agreement

 

    -15-   ISDA® 2002



--------------------------------------------------------------------------------

ISDA

 

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of February 1, 2005

 

BANK OF AMERICA, N.A. and COST PLUS, INC. have entered and/or anticipate
entering into one or more transactions (each a “Transaction”) that are or will
be governed by this 2002 Master Agreement, which includes the schedule (the
“Schedule”), and the documents and other confirming evidence (each a
“Confirmation”) exchanged between the parties or otherwise effective for the
purpose of confirming or evidencing those Transactions. This 2002 Master
Agreement and the Schedule are together referred to as this “Master Agreement”.

 

Accordingly, the parties agree as follows:—

 

1. Interpretation

 

(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

 

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

 

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

 

(a) General Conditions.

 

  (i) Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

  (ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 

RESU Standing Loan Agreement with Swaps

    -16-   SF-165261 (11/00)



--------------------------------------------------------------------------------

  (iii) Each obligation of each party under Section 2(a)(i) is subject to (1)
the condition precedent that no Event of Default or Potential Event of Default
with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

 

Change of Account. Either party may change its account for receiving a payment
or delivery by giving notice to the other party at least five Local Business
Days prior to the Scheduled Settlement Date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

 

(b) Netting of Payments. If on any date amounts would otherwise be payable:—

 

  (i) in the same currency; and

 

  (ii) in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(c) Deduction or Withholding for Tax.

 

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

 

(1) promptly notify the other party (“Y”) of such requirement;

 

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

    -17-   ISDA® 2002



--------------------------------------------------------------------------------

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

 

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

 

(ii) Liability. If:—

 

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

 

(2) X does not so deduct or withhold; and

 

(3) a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3. Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a) Basic Representations.

 

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

    -18-   ISDA® 2002



--------------------------------------------------------------------------------

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

 

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it, any of its Credit Support Providers or any of its applicable
Specified Entities any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or its
ability to perform its obligations under this Agreement or such Credit Support
Document.

 

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

 

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

 

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

(g) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.

 

4. Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs:—

 

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

 

(ii) any other documents specified in the Schedule or any Confirmation; and

 

    -19-   ISDA® 2002



--------------------------------------------------------------------------------

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

 

(c) Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

 

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5. Events of Default and Termination Events

 

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes (subject to Sections 5(c)
and 6(e)(iv)) an event of default (an “Event of Default”) with respect to such
party:—

 

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

 

(ii) Breach of Agreement; Repudiation of Agreement.

 

(1) Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or

 

(2) the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any Transaction evidenced by such a Confirmation
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

    -20-   ISDA® 2002



--------------------------------------------------------------------------------

(iii) Credit Support Default.

 

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

 

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or

 

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);

 

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

 

(v) Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:—

 

(1) defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one Local Business Day);

 

(3) defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

 

(4) disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

    -21-   ISDA® 2002



--------------------------------------------------------------------------------

(vi) Cross-Default. If “Cross-Default” is specified in the Schedule as applying
to the party, the occurrence or existence of:—

 

(1) a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or

 

(2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;

 

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

    -22-   ISDA® 2002



--------------------------------------------------------------------------------

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:—

 

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or

 

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes (subject to Section 5(c))
an Illegality if the event is specified in clause (i) below, a Force Majeure
Event if the event is specified in clause (ii) below, a Tax Event if the event
is specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to clause (v) below or an
Additional Termination Event if the event is specified pursuant to clause (vi)
below:—

 

(i) Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):—

 

(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or

 

(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;

 

(ii) Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:—

 

(1) the Office through which such party (which will be the Affected Party) makes
and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or

 

    -23-   ISDA® 2002



--------------------------------------------------------------------------------

impracticable for such Office so to perform, receive or comply (or it would be
impossible or impracticable for such Office so to perform, receive or comply if
such payment, delivery or compliance were required on that day); or

 

(2) such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii) Tax Event. Due to (1) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under Section
2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B) receive a
payment from which an amount is required to be deducted or withheld for or on
account of a Tax (except in respect of interest under Section 9(h)) and no
additional amount is required to be paid in respect of such Tax under Section
2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iv) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

 

(v) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, a Designated Event (as defined below) occurs
with respect to such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—

 

(1) X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of the date of this Master Agreement)
to, or reorganises, reincorporates or reconstitutes into or as, another entity;

 

    -24-   ISDA® 2002



--------------------------------------------------------------------------------

(2) any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or

 

(3) X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or

 

(vi) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

 

(c) Hierarchy of Events.

 

(i) An event or circumstance that constitutes or gives rise to an Illegality or
a Force Majeure Event will not, for so long as that is the case, also constitute
or give rise to an Event of Default under Section 5(a)(i), 5(a)(ii)(1) or
5(a)(iii)(1) insofar as such event or circumstance relates to the failure to
make any payment or delivery or a failure to comply with any other material
provision of this Agreement or a Credit Support Document, as the case may be.

 

(ii) Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

 

(iii) If an event or circumstance which would otherwise constitute or give rise
to a Force Majeure Event also constitutes an Illegality, it will be treated as
an Illegality, except as described in clause (ii) above, and not a Force Majeure
Event.

 

(d) Deferral of Payments and Deliveries During Waiting Period. If an Illegality
or a Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:—

 

(i) the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first day that would have been a Local Business Day or
Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

 

(ii) if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.

 

(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or

 

    -25-   ISDA® 2002



--------------------------------------------------------------------------------

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i)or
5(a)(iii)(1) with respect to such party, then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6. Early Termination; Close-Out Netting

 

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b) Right to Terminate Following Termination Event.

 

(i) Notice. If a Termination Event other than a Force Majeure Event occurs, an
Affected Party will, promptly upon becoming aware of it, notify the other party,
specifying the nature of that Termination Event and each Affected Transaction,
and will also give the other party such other information about that Termination
Event as the other party may reasonably require. If a Force Majeure Event
occurs, each party will, promptly upon becoming aware of it, use all reasonable
efforts to notify the other party, specifying the nature of that Force Majeure
Event, and will also give the other party such other information about that
Force Majeure Event as the other party may reasonably require.

 

(ii) Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii) Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.

 

    -26-   ISDA® 2002



--------------------------------------------------------------------------------

(iv) Right to Terminate.

 

(1) If:—

 

(A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or

 

(B) a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:—

 

(A) Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

 

(B) An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.

 

(c) Effect of Designation.

 

(i) If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.

 

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).

 

    -27-   ISDA® 2002



--------------------------------------------------------------------------------

(d) Calculations; Payment Date.

 

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

 

(ii) Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.

 

(e) Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).

 

(i) Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.

 

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

 

(1) One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

 

(2) Two Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X; if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y.

 

    -28-   ISDA® 2002



--------------------------------------------------------------------------------

(3) Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

 

(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and

 

(B) in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

 

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because Automatic Early Termination applies in respect of a party,
the Early Termination Amount will be subject to such adjustments as are
appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv) Adjustment for Illegality or Force Majeure Event. The failure by a party or
any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

 

(v) Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and, except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

 

(f) Set-Off. Any Early Termination Amount payable to one party (the “Payee”) by
the other party (the “Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-affected Party, as the case
may be (“X”) (and without prior notice to the Defaulting Party or the Affected
Party, as the case may be), be reduced by its set-off against any other amounts
(“Other Amounts”) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation). To the extent that any
Other Amounts are so set off, those Other Amounts will be discharged promptly
and in all respects. X will give notice to the other party of any set-off
effected under this Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

    -29-   ISDA® 2002



--------------------------------------------------------------------------------

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7. Transfer

 

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

 

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b) a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8. Contractual Currency

 

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

 

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

 

    -30-   ISDA® 2002



--------------------------------------------------------------------------------

(c) Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.

 

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

9. Miscellaneous

 

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

 

(b) Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

 

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

 

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

 

(e) Counterparts and Confirmations.

 

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.

 

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

 

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

    -31-   ISDA® 2002



--------------------------------------------------------------------------------

(h) Interest and Compensation.

 

(i) Prior to Early Termination. Prior to the occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction:—

 

(1) Interest on Defaulted Payments. If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.

 

(2) Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

 

(3) Interest on Deferred Payments. If:—

 

(A) a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

 

(B) a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

 

(C) a party fails to make any payment due to the occurrence of an Illegality or
a Force Majeure Event (after giving effect to any deferral period contemplated
by clause (B) above), it will, to the extent permitted by applicable law,
subject to Section 6(c) and for so long as the event or circumstance giving rise
to that Illegality or Force Majeure Event

 

    -32-   ISDA® 2002



--------------------------------------------------------------------------------

continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

 

(4) Compensation for Deferred Deliveries. If:—

 

(A) a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;

 

(B) a delivery is deferred pursuant to Section 5(d); or

 

(C) a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.

 

(ii) Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in respect of a Transaction:—

 

(1) Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect
of the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

 

(2) Interest on Early Termination Amounts. If an Early Termination Amount is due
in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.

 

(iii) Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of daily compounding and the actual number of days
elapsed.

 

    -33-   ISDA® 2002



--------------------------------------------------------------------------------

10. Offices; Multibranch Parties

 

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

 

(b) If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).

 

(c) The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.

 

11. Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12. Notices

 

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—

 

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii) if sent by telex, on the date the recipient’s answerback is received;

 

(iii) if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

 

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

 

(v) if sent by electronic messaging system, on the date it is received; or

 

    -34-   ISDA® 2002



--------------------------------------------------------------------------------

(vi) if sent by e-mail, on the date it is delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

(b) Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13. Governing Law and Jurisdiction

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:—

 

(i) submits:—

 

(1) if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

 

(2) if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;

 

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

 

(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

 

(c) Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

 

(d) Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

    -35-   ISDA® 2002



--------------------------------------------------------------------------------

14. Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a) in respect of the determination of an Unpaid Amount:—

 

(i) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(ii) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;

 

(iii) in respect of obligations deferred pursuant to Section 5(d), if there is
no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and

 

(iv) in all other cases following the occurrence of a Termination Event (except
where interest accrues pursuant to clause (iii) above), the Applicable Deferral
Rate; and

 

(b) in respect of an Early Termination Amount:—

 

(i) for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:—

 

(1) if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;

 

(2) if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and

 

(3) in all other cases, the Applicable Deferral Rate; and

 

    -36-   ISDA® 2002



--------------------------------------------------------------------------------

(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable to (but excluding) the date of
actual payment:—

 

(1) if a party fails to pay the Early Termination Amount due to the occurrence
of an event or circumstance which would, if it occurred with respect to a
payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

 

(2) if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;

 

(3) if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and

 

(4) in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

 

(b) for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and

 

(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in Section
2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

    -37-   ISDA® 2002



--------------------------------------------------------------------------------

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information: —

 

(i) quotations (either firm or indicative) for replacement transactions supplied
by one or more third parties that may take into account the creditworthiness of
the Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;

 

(ii) information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or

 

(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and

 

    -38-   ISDA® 2002



--------------------------------------------------------------------------------

(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

 

    -39-   ISDA® 2002



--------------------------------------------------------------------------------

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

 

“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).

 

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

 

    -40-   ISDA® 2002



--------------------------------------------------------------------------------

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

 

    -41-   ISDA® 2002



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other

 

 

    -42-   ISDA® 2002



--------------------------------------------------------------------------------

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

 

“Waiting Period” means:—

 

(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

 

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

    -43-   ISDA® 2002



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

BANK OF AMERICA, N.A.   COST PLUS, INC.

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Mindi Shuman

 

Name:

   

Title:

 

Senior Vice President

 

Title:

   

Date:

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

--------------------------------------------------------------------------------

 

RESU Standing Loan Agreement with Swaps

    -44-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Exhibit B

 

Schedule to Master Swap Agreement

 

RESU Standing Loan Agreement with Swaps

    -45-   SF-165261 (11/00)



--------------------------------------------------------------------------------

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

SCHEDULE

 

to the

 

2002 Master Agreement

 

dated as of February 1, 2005

 

between

 

BANK OF AMERICA, N.A.,

a national banking association

organized and existing under the laws of the United States of America,

 

(“Party A”)

 

and

 

COST PLUS, INC.,

a corporation

organized and existing under the laws of the State of California,

 

(“Party B”)

 

PART 1: Termination Provisions

 

(a) “Specified Entity” means in relation to Party A for the purpose of Sections
5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v):

 

None;

 

“Specified Entity” means in relation to Party B for the purpose of Sections
5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v):

 

None.

 

(b) “Specified Transaction” will have the meaning specified in Section 14.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) (as amended in Part 5(d))

 

will apply to Party A and

 

will apply to Party B.

 

RESU Standing Loan Agreement with Swaps

    -46-   SF-165261 (11/00)



--------------------------------------------------------------------------------

In connection therewith, “Specified Indebtedness” will not have the meaning
specified in Section 14, and such definition shall be replaced by the following:
“any obligation in respect of the payment of moneys (whether present or future,
contingent or otherwise, as principal or surety or otherwise), except that such
term shall not include obligations in respect of deposits received in the
ordinary course of a party’s banking business.”

 

“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Bank of America Corporation and with
respect to Party B, fifteen million dollars ($15,000,000).

 

“Credit Agreement” means the Standing Loan Agreement and Swap Commitment dated
as of February 1, 2005, between Party A and Party B (as amended, extended,
supplemented or otherwise modified in writing from time to time).

 

With respect to Party B, any default (howsoever defined) under the Credit
Agreement shall be an Event of Default under this Agreement.

 

“Shareholders’ Equity” means with respect to an entity, at any time, the sum (as
shown in the most recent annual audited financial statements of such entity) of
(i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus (iv)
treasury stock, each to be determined in accordance with generally accepted
accounting principles.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v)

 

will apply to Party A

 

will apply to Party B.

 

(e) The “Automatic Early Termination” provision of Section 6(a)

 

will not apply to Party A

 

will not apply to Party B.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Additional Termination Event will apply.

 

It shall be an Additional Termination Event hereunder, with respect to which
Party B shall be the Affected Party, if for any reason either Party A’s
obligation to lend under the Credit Agreement is terminated or Party A ceases to
be a party to the Credit Agreement.

 

PART 2: Tax Representations

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Party A and Party B will make the following representation:-

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

RESU Standing Loan Agreement with Swaps

    -47-   SF-165261 (11/00)



--------------------------------------------------------------------------------

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement, Party A and Party B will make the following representations specified
below, if any:-

 

  (i) The following representations will apply to Party A:

 

Party A is a national banking association created or organized under the laws of
the United States of America and the federal taxpayer identification number is
94-1687665.

 

  (ii) The following representations will apply to Party B:

 

Party B is a corporation created or organized under the laws of the State of
California and the federal taxpayer identification number is 941067973.

 

PART 3: Agreement to Deliver Documents

 

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered are: None

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

RESU Standing Loan Agreement with Swaps

    -48-   SF-165261 (11/00)



--------------------------------------------------------------------------------

(b) Other documents to be delivered are:-

 

Party

required to
deliver
document

--------------------------------------------------------------------------------

    

Form/Document/Certificate

--------------------------------------------------------------------------------

  

Date by

which to be

delivered

--------------------------------------------------------------------------------

    

Covered by
Section 3(d)
Representation

--------------------------------------------------------------------------------

Party B      Financial Statements, Records and Reports as specified and detailed
in the Credit Agreement as may be amended from time to time    As specified and
detailed in the Credit Agreement as may be amended from time to time      Yes
Party A and Party B      Certified copies of all corporate, partnership or
membership authorizations, as the case may be, and any other documents with
respect to the execution, delivery and performance of this Agreement and any
Credit Support Document    Upon execution and delivery of this Agreement     
Yes Party A and Party B      Certificate of authority and specimen signatures of
individuals executing this Agreement and any Credit Support Document    Upon
execution and delivery of this Agreement and thereafter upon request of the
other party      Yes Party B      Credit Support Document    Upon execution and
delivery of this Agreement      No

 

PART 4: Miscellaneous

 

(a) Address for Notices. For the purpose of Section 12(a) of this Agreement:-

 

Address for notice or communications to Party A:

 

Bank of America, N.A.

Sears Tower

233 South Wacker Drive, Suite 2800

Chicago, IL 60606

Attention: Swap Operations

Telephone No.: 312-234-2732

Facsimile No.: 312-234-3603

 

Bank of America, N.A.

315 Montgomery Street, CA5-704-10-25

San Francisco, California 94104

Attention: Capital Markets Documentation

 

RESU Standing Loan Agreement with Swaps

    -49-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Facsimile No.: 415-953-7997

 

  Address for financial statements to Party A:

 

Bank of America, N.A.

315 Montgomery Street, 13th Floor

San Francisco, California 94104

Attention: Credit Officer, Mail Code: CA5-704-13-11

Facsmile No.: 415-622-1878

 

Address for notice or communications to Party B:

 

Cost Plus, Inc.

200 4th Street

Oakland, California 94607

Attention: Jane Baughman, Vice President & Treasurer

Telephone No.: 510-893-7300

Facsimile No.: 510-893-3681

 

(b) Process Agent. For the purpose of Section 13(c):

 

Party A appoints as its Process Agent: Not applicable.

 

Party B appoints as its Process Agent: Not applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(b) of this Agreement:-

 

Party A is a Multibranch Party and may enter into a Transaction through its
Charlotte, North Carolina, Chicago, Illinois, San Francisco, California, New
York, New York, Boston, Massachusetts or London, England Office or such other
Office as may be agreed to by the parties in connection with a Transaction.

 

Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A.

 

(f) Credit Support Document. Details of any Credit Support Document:-

 

The following documents are “Credit Support Documents.” Party B agrees that the
collateral securing the obligations of Party B to Party A as described in the
Credit Support Documents shall also secure the obligations of Party B to Party A
under this Agreement:

 

(i) The Deed of Trust with Assignment of Rents, Security Agreement and Fixture
Filing dated as of February 1, 2005, among Party B, as Trustor, and Party A, as
Lender and PRLAP, Inc., as Trustee (as amended or modified from time to time,
the “Deed of Trust”);

 

(ii) Payment Guaranty (Commercial Real Estate) dated as of February 1, 2005,
made by Cost Plus Management Services, Inc., a California corporation, in favor
of Party A;

 

(iii) Payment Guaranty (Commercial Real Estate) dated as of February 1, 2005,
made by Cost Plus Marketing Services, Inc., a California corporation, in favor
of Party A;

 

RESU Standing Loan Agreement with Swaps

    -50-   SF-165261 (11/00)



--------------------------------------------------------------------------------

(iv) Each other guaranty of the obligations of Party B under this Agreement or
under the other Credit Support Documents; and

 

(v) Each amendment, supplement, modification, renewal, replacement,
consolidation, substitution and extension to the foregoing.

 

(g) Credit Support Provider.

 

Credit Support Provider means in relation to Party A:    Not applicable. Credit
Support Provider means in relation to Party B:   

(i) Cost Plus Management Services, Inc. and

(ii) Cost Plus Marketing Services, Inc.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflict of laws doctrine, except for Section 5-1401 of the New York General
Obligations Law).

 

(i) Netting of Payments. “Multiple Transaction Payment Netting” will apply for
the purpose of Section 2(c) of this Agreement starting as of the date of this
Agreement within, and only within, the following groups of Transactions, and not
otherwise:

 

  (i) FX Transactions (as defined in the FX Definitions) and Currency Option
Transactions (as defined in the FX Definitions) (but excluding payments with
respect to option premiums and cash settled options); and

 

  (ii) Transactions (as defined in the 1993 Commodity Derivatives Definitions,
published by the International Swaps and Derivatives Association, Inc.) (but
excluding payments with respect to option premiums).

 

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement.

 

(k) Absence of Litigation. For the purpose of Section 3(c):- “Specified Entity”
means in relation to Party A, none;

 

“Specified Entity” means in relation to Party B, none.

 

(l) No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(m) Additional Representation will apply. For the purpose of Section 3 of this
Agreement, each of the following will constitute an Additional Representation:-

 

  (i) Relationship Between Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):-

 

  (A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

RESU Standing Loan Agreement with Swaps

    -51-   SF-165261 (11/00)



--------------------------------------------------------------------------------

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

  (C) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.

 

  (ii) Eligible Contract Participant. Each party represents to the other party
(which representation will be deemed to be repeated by each party on each date
on which a Transaction is entered into) that it is an “eligible contract
participant” as defined in Section 1a(12) of the U.S. Commodity Exchange Act, 7
U.S.C. Section 1a(12).

 

(n) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction and (ii) agrees, to the extent permitted by applicable law, that
recordings may be submitted in evidence in any Proceedings.

 

PART 5: Other Provisions

 

(a) Delivery of Confirmations. For each Transaction entered into hereunder,
Party A shall promptly send to Party B a Confirmation via facsimile
transmission. Party B agrees to respond to such Confirmation within two Local
Business Days, either confirming agreement thereto or requesting a correction of
any error(s) contained therein. Failure by Party A to send a Confirmation or of
Party B to respond within such period shall not affect the validity or
enforceability of such Transaction. Absent manifest error, there shall be a
presumption that the terms contained in such Confirmation are the terms of the
Transaction.

 

(b) Furnishing Specified Information. Section 4(a)(iii) is hereby amended by
inserting “promptly upon the earlier of (1)” in lieu of the word “upon” at the
beginning thereof and inserting “or (2) such party learning that the form or
document is required” before the word “any” on the first line thereof.

 

(c) Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(d) Cross Default. Section 5(a)(vi) of this Agreement is hereby amended adding
the following after the semicolon at the end thereof:

 

“provided, however, that notwithstanding the foregoing (but subject to any
provision to the contrary contained in any such agreement or instrument), an
Event of Default shall not occur under either (1) or (2) above if the default,
event of default or other similar condition or event referred to in (1) or the
failure to pay referred to in (2) is caused not (even in part) by the
unavailability of funds but is caused solely due to a technical or
administrative error which has been remedied within three Local Business Days
after notice of such failure is given to the party.”

 

(e)

Incorporation by Reference of Terms of Credit Agreement. The covenants, terms
and provisions of, including all representations and warranties of Party B
contained in the Credit Agreement, as in effect as of the date of this
Agreement, are hereby incorporated by reference in, and made part of, this
Agreement to the same extent as if such covenants, terms, and provisions were
set forth in full herein. Party B hereby agrees that, during the period
commencing with the date of this Agreement through and including such date on
which all of Party B’s obligations under this Agreement are fully performed,
Party B will (a) observe,

 

RESU Standing Loan Agreement with Swaps

    -52-   SF-165261 (11/00)



--------------------------------------------------------------------------------

perform, and fulfill each and every such covenant, term, and provision
applicable to Party B, as such covenants, terms, and provisions, may be amended
from time to time after the date of this Agreement with the consent of Party A
and (b) deliver to Party A at the address for notices to Party A provided in
Part 4 each notice, document, certificate or other writing as Party B is
obligated to furnish to any other party to the Credit Agreement. In the event
the Credit Agreement terminates or becomes no longer binding on Party B prior to
the termination of this Agreement, such covenants, terms, and provisions (other
than those requiring payments in respect of amounts owed under the Credit
Agreement) will remain in force and effect for purposes of this Agreement as
though set forth in full herein until the date on which all of Party B’s
obligations under this Agreement are fully performed, and this Agreement is
terminated.

 

(f) 2002 Master Agreement Protocol. Annexes 1 to 18 and Section 6 of the ISDA
2002 Master Agreement Protocol as published by the International Swaps and
Derivatives Association, Inc. on July 15, 2003 are incorporated into and apply
to this Agreement. References in those definitions and provisions to any ISDA
Master Agreement will be deemed to be references to this Master Agreement.

 

(g) Consent to Disclosure. Party B consents to Party A effecting such disclosure
as Party A may deem appropriate to enable Party A to transfer Party B’s records
and information to process and execute Party B’s instructions, or in pursuance
of Party A’s or Party B’s commercial interest, to any of its Affiliates. For the
avoidance of doubt, Party B’s consent to disclosure includes the right on the
part of Party A to allow access to any intended recipient of Party B’s
information, to the records of Party A by any means.

 

(h) USA PATRIOT Act Notice.1 Party A hereby notifies Party B that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Party B, which information includes the name
and address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.

 

BANK OF AMERICA, N.A.   COST PLUS, INC. By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:   Mindi Shuman   Name:     Title:   Senior Vice President   Title:    
Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 This provision is included as a means of compliance with the notice
requirements contained in the regulations under the USA PATRIOT Act.

 

RESU Standing Loan Agreement with Swaps

    -53-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Schedule 1

 

Definitions

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of a quorum of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of a quorum of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

 

“Compliance Certificate” means a certificate substantially in the form of
Schedule 2.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transactions contemplated herein
or therein (including any claim based on or arising from any alleged personal
injury or business tort).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

RESU Standing Loan Agreement with Swaps

    -54-   SF-165261 (11/00)



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Indebtedness” means all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of
Borrower for the payment of money under this Agreement; (b) net obligations of
Borrower for the payment of money under any Swap Contract.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower and
its subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against Borrower or any Guarantor of any Loan Document
to which it is a party.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Bank arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Deed of Trust or any of the other Loan Documents, together with
interest thereon as provided in the Deed of Trust or such Loan Document; (c) to
pay and perform all obligations of Borrower under any Swap Contract; and (d) to
perform, observe and comply with all of the terms, covenants and conditions,
expressed or implied, which Borrower is required to perform, observe or comply
with pursuant to the terms of the Deed of Trust or any of the other Loan
Documents. Notwithstanding any language contained in the Loan Documents, the
Obligations of Borrower to pay and perform under the Environmental Agreement are
unsecured.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Encumbrances” means (i) any matters set forth in any policy of
mortgagee title insurance issued to Bank as of the date hereof, (ii) the liens
and security interests evidenced by the Deed of Trust, (iii) statutory liens for
real estate taxes and assessments on the Property which are not yet delinquent,
(iv) liens permitted under the Credit Agreement or, if the Credit Agreement is
not in effect, those liens permitted under the most recent effective

 

RESU Standing Loan Agreement with Swaps

    -55-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Credit Agreement; (v) other liens and security interests (if any) in favor of
Bank, (vi) the rights of tenants in possession as of the date hereof, if any,
pursuant to Leases approved by Bank and the rights of future tenants under any
Leases made in accordance with the Loan Documents, and the assignment of such
Leases pursuant to the Deed of Trust, and (vii) any matters arising after the
date hereof which may be acceptable to Bank in its sole and absolute discretion,
which Permitted Encumbrances in the aggregate do not materially adversely affect
the value or use of the Property or Borrower’s ability to repay the
Indebtedness.

 

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
governmental authority or any other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Bank or any Affiliate of Bank).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

 

RESU Standing Loan Agreement with Swaps

    -56-   SF-165261 (11/00)



--------------------------------------------------------------------------------

Schedule 2

 

Form of Compliance Certificate

 

Financial Statement Date:                     ,     

 

To: Bank of America, N.A.

 

Ladies and Gentlemen:

 

Reference is made to that certain Standing Loan Agreement and Swap Commitment
dated as of                     , 2005 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined), by
Cost Plus, Inc., a California corporation (“Borrower”), and Bank of America,
N.A.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to Lender on
the behalf of the Borrower, and that:

 

[Use following paragraph for fiscal year-end financial statements required by
Section 2.8(a)]

 

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 2.8(a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph for fiscal quarter-end financial statements required by
Section 2.8(b)]

 

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 2.8(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of Borrower during
the accounting period covered by the attached financial statements.

 

A review of the activities of Borrower during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and to the best knowledge of the undersigned during
such fiscal period, Borrower has performed and observed each covenant and
condition of the Loan Documents applicable to it and there exists no Default as
of the date of this Compliance Certificate.

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

The representations and warranties of Borrower contained in Article 5 of the
Agreement, or which are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.4 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 2.8 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

 

RESU Standing Loan Agreement with Swaps

    -57-   SF-165261 (11/00)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,     .

 

COST PLUS, INC., a California corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

RESU Standing Loan Agreement with Swaps

    -58-   SF-165261 (11/00)